Citation Nr: 1100774	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim for service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1982 to June 
1987, with prior active military service of two years and two 
days.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 in which the RO in Des Moines, Iowa 
reopened the Veteran's claim and denied service connection for 
diabetes mellitus.

The Veteran testified before a decision review officer (DRO) at a 
hearing in May 2007.  A transcript of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  By an unappealed April 2004 rating decision, the RO denied 
the Veteran's claim for service connection for diabetes mellitus.  

2.  Evidence received after the April 2004 action denial of 
service connection for diabetes mellitus, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating this issue.

3.  The Veteran has diabetes mellitus that is related to his 
military service.  


CONCLUSIONS OF LAW

1.  The RO's April 2004 denial of the issue of service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final April 2004 rating decision 
is new and material, and, the claim for service connection for 
diabetes mellitus, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 
20.1103 (2010).  

3.  Resolving reasonable doubt in favor of the Veteran, his 
diabetes mellitus is related to his active military service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of whether 
new and material evidence has been received sufficient to reopen 
the previously denied claim for service connection for diabetes 
mellitus and the underlying issue of service connection for 
diabetes mellitus, no further discussion of these VCAA 
requirements is required with respect to this claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Merits of the New & Material Claim

In an April 2004 decision, the RO denied service connection for 
diabetes mellitus because the evidence did not show that it was 
incurred in service, was diagnosed within one year of service, or 
that the Veteran was exposed to herbicides in service; in other 
words, the evidence did not show that diabetes mellitus was 
related to his military service.  Notice of the denial was sent 
to the Veteran one week in April 2004.  The Veteran did not 
appeal that denial.  [Later, in September 2004, however, he 
applied to have his claim reopened.  At that time, he did not 
express specific disagreement with the earlier, April 2004 rating 
decision.]  

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010); 38 C.F.R. §§ 19.129, 19.192 
(1994).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the April 2004 
rating decision consisted of the Veteran's service treatment 
records (STRs), VA treatment records dated from February 2002 to 
April 2004, private treatment records dated from March 2001 to 
April 2003, and the report of a VA general medical examination in 
September 2003.  The STRs did not show any diagnosis of diabetes 
mellitus, although a record in December 1986 did show an elevated 
glucose level in the Veteran's urine.  

His post-service medical records showed a diagnosis of diabetes 
mellitus.  The September 2003 examiner opined that it was at 
least as likely as not that the Veteran's fatty liver condition 
was causally related to his military service.  The examiner 
further opined that the most common cause of fatty liver was 
diabetes and obesity.  The examiner observed that the Veteran had 
been diagnosed with diabetes mellitus shortly after being 
discharged from service.  The examiner concluded that it was at 
least as likely as not that diabetes was the cause of the 
Veteran's fatty liver.  The Board observes that the April 2004 
rating decision granted service connection for nonalcoholic 
steatohepatitis (e.g., fatty liver disease).

Accordingly, at the time of the initial denial of the Veteran's 
service connection claim, the claims folder contained no 
competent evidence of a medical diagnosis of diabetes mellitus in 
service or within one year of discharge from service.  STRs did 
not show any diagnosis of diabetes mellitus, nor were there any 
medical records prior to 2001 that showed a diagnosis of diabetes 
mellitus.  Thus, the RO, in April 2004, denied the issue of 
entitlement to service connection for diabetes mellitus.  The 
Veteran did not appeal the RO's decision, and the denial became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the April 2004 denial 
consists of VA treatment records dated from July 1987 to October 
1990, VA treatment records dated from June 2004 through February 
2009, lay statements from his parents dated in May 2004, and the 
report of a VA examination in February 2009.  The Veteran's 
parents' statements indicate that the Veteran was first diagnosed 
with diabetes mellitus in August 1987, two months after his 
discharge from service.  A VA treatment record dated in July 1988 
indicates that the Veteran was recently diagnosed with diabetes 
mellitus.  The February 2009 VA examiner opined that based on a 
review of the record, a history from the Veteran, an examination 
of the Veteran, and medical literature, the Veteran's diabetes 
mellitus did not manifest during military service and was not 
related to disease or injury in service.  The examiner concluded 
that diabetes mellitus was at least as likely as not a result of 
obesity and/or other medical conditions that manifested post-
service.  

This newly received evidence relates to an unestablished fact 
necessary to reopen the previously denied claim for service 
connection for diabetes mellitus-namely, evidence of a diagnosis 
within one year from discharge from service.  See May 2004 lay 
statements (in which the Veteran's parents indicate that the 
Veteran was first diagnosed with diabetes mellitus in August 
1987, two months after his discharge from service).  See also 
July 1988 VA treatment record (which indicates that the Veteran 
was recently diagnosed with diabetes mellitus).  As the 
additional evidence received since the prior final denial of the 
Veteran's claim in April 2004 now reflects evidence of a 
diagnosis within the pertinent presumptive period, the Board 
finds that such additional evidence is both new and material.  
Accordingly, the Board grants the Veteran's application to reopen 
this previously denied issue. 

Merits of the Service Connection Claim

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic 
diseases, including diabetes mellitus, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Here, the evidence shows that the Veteran has a current 
disability; he has been diagnosed with diabetes mellitus.  
Additionally, the September 2003 examiner's opinion appears to 
indicate that the Veteran's diabetes mellitus was incurred in 
service.  As noted above, the examiner opined that the Veteran's 
fatty liver disease was at least as likely as not that causally 
related to his military service; and, that it was at least as 
likely as not that diabetes was the cause of the Veteran's fatty 
liver.  Therefore, the examiner's opinion leads to the conclusion 
that the Veteran had diabetes mellitus in service, because his 
fatty liver disease was diagnosed in service and his fatty liver 
disease was opined to be caused by diabetes mellitus.  Indeed, 
this examiner also observed that the Veteran had been diagnosed 
with diabetes mellitus shortly after being discharged from 
service.  

The Board acknowledges that the February 2009 VA examiner opined 
that the Veteran did not have diabetes mellitus in service.  
However, that examiner did not address the September 2003 
examiner's opinion relating the Veteran's in-service fatty liver 
disease to diabetes mellitus.  Both medical examiners included 
rationales for their opinions and based their opinions on an 
examination of the Veteran and a review of the claims file.  
Therefore, the Board finds the two different VA examiner's 
opinions to be of equal probative value.  In light of the two 
different VA opinions by different examiners, the Board finds 
that the medical nexus evidence is in relative equipoise.  In 
cases where the evidence is in relative equipoise, the claimant 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990).

Additionally, the Board finds that the claims folder contains 
further support for the conclusion that the Veteran's diabetes 
mellitus is attributed to his period of active military service.  
In this regard, the Board acknowledges that the Veteran's STRs do 
not show any diagnosis of diabetes mellitus in service and that 
the February 2009 examiner opined that an isolated elevated 
glucose in urine cannot support a diagnosis of diabetes mellitus.  
Significantly, however, a July 1988 VA medical record indicates 
that the Veteran had been recently diagnosed with diabetes 
mellitus.  [Also as previously noted herein, service personnel 
records reflect the Veteran's retirement from active duty in June 
1987.]  Further, in lay statements dated in May 2004, the 
Veteran's parents noted that the Veteran had been diagnosed with 
diabetes mellitus in August 1987, just two months after his 
discharge from active service.  

Diabetes mellitus is a disease for which service connection can 
be granted on a presumptive basis if manifested to a compensable 
degree within one year of discharge.  A compensable degree for 
diabetes mellitus requires that the disease be manageable by 
restricted diet only.  See 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913 (2010).  The July 1988 record indicates that the 
Veteran had been prescribed medication for his diabetes and that 
he needed to continue losing weight.  Therefore, the Board finds 
that at least as early as 13 months within discharge from 
service, the Veteran's diabetes mellitus was manifested to a 
compensable degree.  Additionally, since the exact date of the 
diagnosis is unknown, and the July 1988 record indicates that it 
was recently diagnosed, there is a reasonable possibility that 
the diagnosis could have been in June 1988 or even earlier-in 
other words, within one year from discharge from service.  

Accordingly, and in affording the Veteran the benefit of the 
doubt, the Board finds that service connection for diabetes 
mellitus is warranted.


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for diabetes mellitus having been received, 
the appeal is granted to this extent.  

Entitlement to service connection for diabetes mellitus is 
granted.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


